Citation Nr: 0910830	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-36 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee, with degenerative 
arthritis.

2.  Entitlement to an initial rating in excess of 10 percent 
for rhinoconjunctivitis/sinusitis.

3.  Entitlement to a rating in excess of 10 percent for 
hepatitis C with positive antibodies.

4.  Entitlement to an increased (compensable) rating for a 
fungus infection of the groin.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to 
April 1976.

This appeal to the  Board of  Veterans' Appeals (Board) 
arises from  August 2004  and March 2006 rating decisions.

In August 2004, the  RO, inter alia, granted service 
connection and assigned an initial 10 percent rating, for 
rhinoconjunctivitis/sinusitis ( claimed as allergies), 
effective October 22, 2003; and continued the Veteran's 
noncompensable rating for chondromalacia, right knee, with 
degenerative arthritis.  The Veteran filed a notice of 
disagreement (NOD) in February 2005 and the RO issued a 
statement of the case (SOC) in September 2005 which reflects 
the assignment of a  10 percent disability rating for 
chondromalacia, right knee, with degenerative arthritis, 
effective January 31, 2003 (the effective date of the .  The 
Veteran filed a substantive appeal (via VA Form 9, Appeal to 
Board of Veterans' Appeals) in December 2005.  In March 2007 
and May 2007, the RO issued supplemental SOCs (SSOCs) 
reflecting the continued denial of the claims. 

In March 2006, the RO continued the Veteran's 0 percent 
(noncompensable) rating for a fungus infection of the groin 
and increased the Veteran's hepatitis C with positive 
antibodies to a 10 percent rating, effective November 18, 
2005.  The Veteran filed an NOD in August 2006 and the RO 
issued an SOC in March 2007.  The Veteran filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in April 2007.  In May 2007, the RO issued an SSOC reflecting 
the continued denial of the claims.

In June 2008-after the certification of the appeal to the 
Board-the RO received records of treatment from the VA 
Medical Center (VAMC) in Fayetteville, North Carolina.  In 
January 2009, the Veteran's representative submitted a waiver 
of the Veteran's right to have this evidence initially 
considered by the RO.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2008). 

Because the rhinoconjunctivitis/sinusitis claim on appeal 
emanates from  the Veteran's disagreement with the initial 
rating assigned following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119 
(1999) (distinguishing claims for requests for higher initial 
ratings from claims for increase for already service-
connected disability).  Moreover, although the RO as granted 
higher ratings for the rhinoconjunctivitis/sinusitis and for 
hepatitis C during the pendency of this appeal, inasmuch as 
higher ratings for each disability are available, and a 
veteran is presumed to seek the maximum available benefit for 
a disability, the claims for increase remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993);  

The Board's decision on the claim for a higher initial rating 
for , is set forth below.  The remaining claims  on appeal 
(all for increased ratings) are addressed  in the remand 
following the order; these matters are being remanded to the 
RO via the AMC for further action.  VA will notify the 
Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided  has been accomplished.

2.  Since the October 22, 2003 effective date of the grant of 
service connection, the Veteran's 
rhinoconjunctivitis/sinusitis has resulted in 6 or more non-
incapacitating episodes of sinusitis per year characterized 
by headaches and pain; however, there is no evidence that he 
has undergone radical surgery or experienced near-constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, or purulent discharge or crusting after 
repeated surgeries.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 30 percent rating for 
rhinoconjunctivitis/sinusitis have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 
6513, 6522 (2003-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO, 
to include the AMC).  Id.; Pelegrini v. Principi, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.  

In this appeal, after the grant of service connection for 
rhinoconjunctivitis/sinusitis, claimed as allergies, in  a  
September 2005 SOC, the RO set forth the criteria for higher 
ratings for rhinoconjunctivitis/sinusitis (which, in part, 
suffices for Dingess/Hartman).  Also post rating, a May 2005 
letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate his claim 
for higher rating, as well as what information and evidence 
must be submitted by the Veteran, what information and 
evidence would be obtained by VA, and the need for the 
Veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  This letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  In a March 
2006 letter, the RO provided the Veteran general information 
as to VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations.

After issuance of the aforementioned notice, and opportunity 
for the Veteran to respond, the March 2007 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent objective 
evidence associated with the claims file consists of the 
Veteran's VA and private treatment records, as well as 
reports of June 2004 and August 2005 VA examinations.  Also 
of record and considered in connection with this claim  are 
various written statements provided by the Veteran, and by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal 
as to this matter.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matter 
herein decided, at this juncture.  See Mayfield, 20 Vet. App. 
at 543 (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) noted an important distinction between an 
appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

The initial 10 percent rating for the Veteran's 
rhinoconjunctivitis/sinusitis conjunctivitis has been 
assigned under 38 U.S.C.A. § 4.97, Diagnostic Code 6513.

Under Diagnostic Code 6513 a 10 percent rating is warranted 
for 1 or 2 incapacitating episodes of sinusitis per year 
requiring prolonged (lasting 4 to 6 weeks) antibiotic 
treatment, or 3 to 6 non-incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating requires 3 or 
more incapacitating episodes of sinusitis per year requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 
more than 6 non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or for near-constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note to the General Rating Formula 
under 38 C.F.R. § 4.97 ) provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

Under Diagnostic Code 6522, applicable to allergic or 
vasomotor rhinitis, a 10 percent rating is warranted for 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side without polyps; a 
30 percent rating requires polyps. 

The Veteran's service treatment records reflect that, during 
his October 1975 separation examination, it was noted that 
the Veteran had frequent headaches and frequent colds.

A June 2004 VA examination report reflects complaints of 
sinus problems as sinusitis occurred constantly.  The veteran 
indicated that, during the attacks, he was incapacitated as 
often as three times per year with each incident lasting four 
days.  He had headaches with the sinus attacks.  Antibiotic 
treatment was needed for his sinusitis.  The examiner stated 
that the functional impairment was that it prevented the 
Veteran from doing his daily routine.  The Veteran missed 
work once a month as a result.  The Veteran was diagnosed 
with seasonal allergies.

An August 2005 VA examination report reflects that the 
Veteran had been suffering from sinusitis which had existed 
for 32 years.  His sinusitis occurred constantly and during 
the attacks he was incapacitated as often as one time per 
week.  He had headaches with the sinus attack but no 
antibiotic treatment was needed for his sinusitis.  There was 
no functional impairment resulting but the condition resulted 
in 365 days lost per work year.  An examination of the nose 
revealed no nasal obstruction, no deviated septum, no partial 
loss of the nose, no partial loss of the ala, no scar and no 
disfigurement.  On examination, no sinusitis was found.  The 
VA examiner concluded that the diagnosis was changed from 
sinusitis to allergic rhinitis because the sinusitis was 
resolved.

A November 2005 VAMC treatment note indicates  that the 
Veteran was using Loratadine and Propoxyphene for his 
sinusitis.

Another November 2005 VAMC treatment report reflects a 
diagnosis of acute sinusitis.

A March 2006 VAMC treatment report diagnosed the Veteran with 
chronic allergic sinusitis.

A December 2006 VAMC treatment report  includes a diagnosis 
of  history of allergic rhinitis and chronic sinusitis with 
an upper respiratory infection and a sinus flare. 

VAMC treatment records from May 2008 indicate that the 
Veteran was prescribed Loratadine for his sinus congestion.

In this appeal, the Veteran's sinusitis occurred constantly 
and during the attacks he was incapacitated as often as one 
time per week while also experiencing headaches.  While the 
August 2005 VA examiner found that no sinusitis as found, 
subsequent VAMC treatment records have diagnosed the Veteran 
with chronic allergic sinusitis.  Given the diagnoses of 
chronic sinusitis, along with evidence suggesting 6 or more 
non-incapacitating episodes of sinusitis per year 
characterized by headaches and pain, and resolving all 
reasonable doubt in the Veteran's favor (see 38 C.F.R. § 
4.3), the Board finds that the record supports assignment of 
an initial 30 percent rating under Diagnostic Code 6513 for 
sinusitis, maxillary, chronic.  

However, no higher rating is assignable.  As indicated, a 30 
percent rating is the maximum assignable under Diagnostic 
Code 6522.  Moreover, pertinent to Diagnostic Code 6513, the 
medical evidence above has not revealed that the Veteran has 
undergone radical surgery or has experienced near-constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The August 2005 VA examiner noted that 
an examination of the nose revealed no nasal obstruction, no 
deviated septum, no partial loss of the nose, no partial loss 
of the ala, no scar and no disfigurement.  Thus, assignment 
of an initial rating greater than 30 percent-is not 
warranted.   

For all the foregoing reasons, an initial 30 percent but no 
higher rating for rhinoconjunctivitis/sinusitis is warranted.  
Because the 30 percent rating represents the greatest degree 
of impairment shown since the effective date of the grant of 
service connection, there is no basis for staged rating of 
the disability, pursuant to Fenderson.  In reaching the 
decision to grant the 30 percent rating, the Board has 
applied the benefit-of-the- doubt-doctrine, but finds that 
the preponderance of the evidence against assignment of any 
higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial 30 percent rating for 
rhinoconjunctivitis/sinusitis is granted, subject to the 
legal authority governing the payment of VA compensation. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for increased ratings for chondromalacia 
of the right knee with degenerative arthritis, for hepatitis 
C with positive antibodies, and for fungus infection of the 
groin is warranted.

As regards the right knee, the Board notes the evidence 
already of record indicates that the Veteran's right knee 
disability may have worsened during the pendency of the 
appeal.  For example, an August 2005 VA examiner indicated 
that the Veteran's right knee was additionally limited by 
pain after repetitive use.  Additionally, a November 2007 
VAMC treatment note indicates that the Veteran received 
occasional steroid injections for his knee pain, while an 
April 2008 note reflects  that the Veteran wore a knee brace.  

Hence, the  Board finds that a contemporaneous medical 
examination--with all appropriate findings-would be helpful 
in resolving the claim for an increased rating for 
chondromalacia, right knee, with degenerative arthritis on 
appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the Veteran's hepatitis C, the Board notes that the 
Veteran most recently underwent a VA examination for 
evaluation of his hepatitis C disability in January 2006.  
The examiner noted that the Veteran's diagnosis had changed 
from asymptomatic hepatitis to hepatitis C.  During the April 
2007 substantive appeal of the hepatitis C and fungus 
infection of the groin disabilities, the Veteran indicated 
that he had submitted evidence to show that his symptoms have 
worsened.  The Veteran specifically indicated that his 
hepatitis C had caused liver damage.  

To ensure that the record reflects the current severity of 
the disability under consideration, the Board finds that a 
more contemporaneous examination, with findings responsive to 
the applicable rating criteria, is needed to properly 
evaluate the Veteran's service connected hepatitis C.  Id. 

Finally, as regards the service connected fungus infection of 
the groin, the Veteran most recently underwent a VA 
examination for evaluation of his fungus infection of the 
groin disability in January 2006.  The examiner gave a 
diagnosis of furuncle of the left upper medial thigh.  In his 
April 2007 substantive appeal of the hepatitis C and fungus 
infection of the groin disabilities, the Veteran indicated 
that he had submitted evidence to show that his symptoms have 
worsened.  

The additional records received from the Fayetteville VWAMC 
do not appear to include any reference to any skin problems.  
However, given the Veteran's  reference to worsening 
symptoms, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the Veteran's 
service connected skin disability, characterized fungus 
infection of the groin disability,  Id.

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic, hepatitis and dermatology examinations, by 
appropriate physicians, at a VA medical facility.  The 
Veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, shall result in 
denial of the claim(s) for increase.  See 38 C.F.R. § 
3.655(b) (2008).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to any scheduled  examination(s), the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination(s) sent to him 
by the pertinent VA medical facility.

The Board also finds that further notification action in 
connection with the claims for increase, consistent with  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (setting 
forth the minimum notice requirements for increased rating 
claims), is warranted.

In Vazquez-Flores, the Court held that, at a minimum, 
adequate notice as per the VCAA requires that VA notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Here, May 2005 and December 2005 letters provided general 
notice of the evidence necessary to substantiate a claim for 
an increased rating, i.e. evidence showing that the service-
connected condition has gotten worse.  The letters provided 
examples of the types of evidence used in making this 
determination, and the responsibilities of VA and the Veteran 
in obtaining this evidence.  Moreover, a May 2006 letter 
provided general information pertaining to VA's assignment of 
disability ratings and effective dates.  However, none of 
these  letters meet the specific requirements set forth by in 
Vasquez- Flores.  

Hence, the RO should, through VCAA-compliant notice, give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claims for increase remaining on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
38 U.S.C.A. § 5103(b)(3)) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its notice to the Veteran meets the 
requirements of Vasquez- Flores (cited to above), as 
appropriate

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the Veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal. In adjudicating each 
claim, the RO should consider of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, consistent with the facts found) pursuant to Hart v. 
Mansfield, 21 Vet. App. 505, 509- 510 (2007), is appropriate.  
For the sake of efficiency, the RO's adjudication of the 
claims should also include consideration of evidence 
forwarded to Board after certification of the appeal, 
notwithstanding the representative's January 2009 waiver of 
RO consideration of the evidence.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should, through a VCAA-
complaint letter  sent to the Veteran and 
his representative, request that  the 
Veteran provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claims on 
appeal that is not currently of record.  
The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Vazquez-Flores, 
cited to above.  In particular, the RO 
must provide at least general notice of 
all possible diagnostic codes under which 
each disability may be rated under 38 
C.F.R. § 4.71a.  The notice should also 
explain that, if the diagnostic code(s) 
under which the claimant is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability, and the effect of that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).  
Such notice must also provide examples of 
the types of medical and lay evidence 
that the Veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.


The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the  Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2008).  All 
records and responses received should be 
associated with the claims file. If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3. After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
a VA orthopedic examination of his right 
knee, by an appropriate physician, at a 
VA medical facility.

The entire claims file, to include a copy 
of this REMAND, must be made available to 
the physician designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.

The examiner should conduct range of 
motion testing of the right knee 
(expressed in degrees), noting the exact 
measurements for flexion and extension, 
and specifically identifying any 
excursion of motion accompanied by pain.  
If pain on motion in the knee is 
observed, the examiner should comment on 
the extent of pain, and indicate at which 
point pain begins.  Tests of joint motion 
against varying resistance should be 
performed on the knee.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the Veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

Based on x-ray results, the examiner 
should expressly indicate whether the 
Veteran has arthritis in his right knee.

The examiner should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the right knee.  
If instability is present, the examiner 
should, based on the examination results 
and the Veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report. 

4.  Also after all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, or a reasonable time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo  
VA hepatitis examination-preferably, a 
liver, gall bladder, and pancreas 
examination-by  an appropriate 
physician, at a VA medical facility..   
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of the examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency and degree, as 
appropriate) of manifestations of 
fatigue, malaise, and anorexia.  The 
examiner should also specify whether the 
Veteran has experienced weight loss (and 
if so, whether it is minor or 
substantial), or other indications of 
malnutrition, and/or hepatomegaly related 
to hepatitis C.  The examiner should also 
comment on the frequency and duration of 
any incapacitating episodes (episodes of 
signs and symptoms severe enough to 
require bed rest and treatment by a 
physician), if any, with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain; and the total duration in 
weeks of incapacitating episodes during 
the prior 12-month period.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report. 

5.  Also after all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, or a reasonable time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
VA dermatology  examination, by an 
appropriate physician, at a  VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of the examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should render specific 
findings with respect to the percentage 
of the Veteran's fungus infection of the 
groin which involves the entire body or 
exposed areas affected.  Additionally, 
the examiner should be asked to offer an 
opinion as to the length of time which 
the Veteran has undergone systemic 
therapy for this condition in the year 
preceding the examination. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report. 

6.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the Veteran by the pertinent facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
increase on appeal.  If the Veteran 
fails, without good cause, to report to 
any scheduled examination (s), in 
adjudicating the claim(s) relevant to the 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate each  claim in light of all 
pertinent evidence (to include that 
forwarded to the Board following the 
certification of the appeal) and legal 
authority. (to include consideration of 
whether staged rating, pursuant to Hart 
(cited to above), is warranted.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of  Veterans Affairs


